IN THE SUPREME COURT OF THE STATE OF DELAWARE


MICHELE A. HIGGINS and                 §
TERRENCE S. HIGGINS,                   §
                                       §     No. 394, 2016
      Defendants-Below,                §
      Appellants,                      §
                                       §     Court Below – Court of Chancery
      v.                               §     of the State of Delaware
                                       §
THE COUNCIL OF THE POINTE              §     C.A. No. 7543
AT BETHANY BAY                         §
CONDOMINIUMS,                          §
                                       §
      Plaintiff-Below,                 §
      Appellee.                        §

                          Submitted: May 3, 2017
                          Decided:   May 17, 2017

Before STRINE, Chief Justice; VAUGHN, and SEITZ, Justices.

                                     ORDER

      This 17th day of May 2017, after careful consideration of the parties’ briefs

and the record on appeal, we find it evident that the July 5, 2016 Order of the Court

of Chancery should be affirmed on the basis of and for the reasons stated in its July

1, 2016 bench ruling.

      NOW, THEREFORE, IT IS ORDERED that the final judgment of the Court

of Chancery is AFFIRMED.

                                             BY THE COURT:

                                             /s/ Collins J. Seitz, Jr.
                                                    Justice